Citation Nr: 0514200	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral cataracts due to radiation exposure, 
and if so, whether entitlement to service connection has been 
established.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1950 to 
November 1953 and July 1954 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for cataracts due to radiation exposure.  A Notice 
of Disagreement was received in December 1999.  A Statement 
of the Case was issued in February 2000, and a timely appeal 
was received later that same month.  

Although the veteran originally requested a travel board 
hearing before a member of the Board, he later withdrew that 
request.  In October 2004, the Board remanded the veteran's 
case to the Appeals Management Center for compliance with the 
notice provisions of the Veterans Claims Assistance Act of 
2000.  A Supplemental Statement of the Case was issued in 
January 2005, and the veteran's appeal has been returned to 
the Board for final consideration.

The issue on appeal has been recharacterized as shown above 
because there was a prior final decision on this claim by the 
Board in May 1976.  The Board has a legal duty to consider 
the requirement of whether new and material evidence has been 
submitted regardless of whether the RO failed to do so, as 
they did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  In January 1974 and May 1976, the Board denied the 
veteran service connection for bilateral cataracts.  The 
Chairman of the Board has not ordered reconsideration of 
these decisions, and they are final.

2.  Some of the evidence received since May 1976 related to 
the veteran's claim for service connection is new and 
material.
3.  The evidence does not show that the veteran was exposed 
to ionizing radiation while in service.

4.  The veteran's cataracts are not related to his military 
service.


CONCLUSIONS OF LAW

1.  The May 1976 Board decision that denied service 
connection for bilateral cataracts due to radiation exposure 
is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for bilateral 
cataracts due to radiation exposure is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's cataracts were not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.311  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in November 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to VCAA content 
compliant notice and proper subsequent VA process.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement has been cured by the subsequent proper 
notice and the issuance of a Supplemental Statement of the 
Case in January 2005.  The veteran's claim was filed in 
February 1999, before the enactment of the VCAA.  In October 
2004, the Board remanded the veteran's claims to the Appeals 
Management Center (AMC) for further development.  In November 
2004, the AMC notified the veteran by letter of the first, 
second and third elements required by the Pelegrini II Court 
as stated above.  In addition, he was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  The Board notes that the letter sent 
sets forth what the evidence must show to establish service 
connection due to exposure to ionizing radiation, and not the 
standards for reopening a previously denied claim.  The Board 
finds, however, that the notice is sufficient because it 
advised the veteran of what evidence is ultimately needed to 
be submitted to establish entitlement to the benefit sought.  
If he had submitted the evidence indicated, then he would 
have submitted new and material evidence, and his claim would 
be reopened.  Any error in the notice, therefore, is not 
prejudicial. In addition, the Statement of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth Pelegrini II element, the 
Board finds that the letters, read as a whole, give notice to 
the veteran of VA's desire to obtain additional information 
and evidence supporting and substantiating the claim and 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  VA has, therefore, complied with the 
VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records are in the file from 1973 to 2004.  The 
veteran identified and submitted a release for private 
treatment records related to his claim.  VA did not, however, 
request those treatment records.  The Board finds that these 
records would be redundant and cumulative because they would 
only show treatment of the veteran's eye conditions post-
cataract surgery.  VA treatment records already show that the 
veteran had cataracts that were removed.  The private 
treatment records are, therefore, not relevant.  The RO also 
made numerous attempts to verify the veteran's exposure to 
radiation in service, including requesting personnel records 
from the National Personnel Records Center and radiation dose 
information for the Department of the Air Force, Radiation 
Protection Division.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
a claim to re-open, VA is not obligated to provide an 
examination to the veteran unless he has submitted new and 
material evidence.  38 C.F.R. § 3.159(c)(4).  As discussed 
below, the veteran has submitted new and material evidence.  
He was provided a VA examination in March 1999.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claim.  


II.  Analysis

Because the veteran's claim for service connection for 
cataracts due to radiation exposure has been previously 
denied, the Board must initially determine whether new and 
material evidence has been obtained to reopen the veteran's 
claim prior to considering the merits of the claim.  

The veteran is seeking service connection for cataracts, 
which he contends are due to radiation he was exposed to in 
service.  In May 1976, the Board denied, for the second time, 
service connection for bilateral cataracts on the basis that 
the preponderance of the evidence failed to show a direct 
causal or etiological relationship between the veteran's 
service duty assignments and the post-service development of 
bilateral cataracts.  This decision became final May 19, 
1976, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).
  
To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The November 1999 rating decision on appeal, however, did not 
address whether the veteran had submitted new and material 
evidence in order to reopen his claim.  Regardless of the 
RO's actions, the Board must itself determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  The 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

In his February 1999 claim that is currently on appeal, the 
veteran contended that he has "visual difficulties" caused 
by exposure to radiation in that he was constantly in contact 
with radio and radar equipment.  This is no different than 
his previous claims in which he sought service connection for 
an "eye condition" and eye problems.  The previous claims 
were adjudicated as claims for service connection for 
cataracts, and the present claim should be as well.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration 
that is neither cumulative nor redundant and, which by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to May 1976 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence obtained in connection with the current claim on 
appeal includes the veteran's statements; VA treatment 
records from 1973 to 2004; private treatment records from 
2001; a statement from the veteran's private eye doctor from 
February 2000; VA examination report from March 1999; and a 
September 2001 response from the Department of the Air Force 
to VA's request for radiation dose information on the 
veteran.  The Board has reviewed all of this evidence and 
finds that some of this evidence is new and material.

The Board finds that the March 1999 VA examination report is 
material evidence in that it provides a nexus opinion 
favorable to the veteran, unlike previous VA examination 
reports.  Specifically the VA examiner opined that the 
veteran's cataracts could have been caused by radiation from 
radar in 1968 to 1969.  The veteran's claim is, therefore, 
reopened.

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer that are presumptively service connected.  38 
U.S.C. § 1112(c) (West 2002); 38 C.F.R.       § 3.309(d) 
(2004).  Under 38 C.F.R. § 3.309(d), service connection is 
presumed for certain diseases if they become manifest in a 
"radiation- exposed veteran," as defined in 38 C.F.R. § 
3.309(d)(3)(i).  The diseases entitled to such presumption 
are leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  Since the veteran is 
claiming cataracts due to radiation exposure, which is not an 
enumerated disease, entitlement to service connection under 
38 C.F.R. § 3.309(d) is not available to the veteran.

The second way to establish service connection is under 
38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service connected provided 
that certain conditions specified in that regulation are met.  
For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

To consider service connection under § 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).

If a claim is based on a disease other than one of those 
listed above, VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4). 

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

The Board, having reviewed all the evidence of record and 
resolving all reasonable doubt in the veteran's favor, finds 
that the veteran is not entitled to service connection for 
bilateral cataracts as a radiogenic disease under 38 C.F.R. § 
3.311 or on the basis of direct service connection.

The medical evidence in the file consists of VA and private 
physician treatment reports.  Private physician treatment 
records show that the veteran was diagnosed to have cataract 
changes in both eyes in January 1971, and immature cataracts, 
more marked in the right eye, in January 1973.  In October 
1973, the veteran underwent a VA eye examination at which the 
VA examiner also diagnosed the veteran to have immature 
cataracts in both eyes.  VA treatment records show that later 
that month the veteran underwent excision of the cataract in 
his right eye, and in June 1978 he underwent excision of the 
cataract in his left eye.  Although the surgical records do 
not appear to be in the file, recent VA treatment records 
indicate that the veteran underwent a second excision surgery 
to remove cataracts in 1998.  

A review of the service medical records does not reveal any 
complaints, symptoms, diagnosis, or treatment for cataracts 
during the veteran's military service.  The separation 
examination is negative for any evidence of cataracts, either 
as an active condition or by history.  There is, therefore, 
no record of any injury to the veteran's eyes in service.

The veteran contends, however, that his cataracts are due to 
radiation exposure during service.  The veteran's contentions 
as to the dates and places of exposure are set forth in his 
March 22, 1999 statement, in which he states he had two 
episodes of exposure (rather than only one as he previously 
claimed).  The first episode is from June 1968 to March 1969 
when the veteran was stationed in Thailand, and, he claims, 
was exposed to radar and radio radiation.  Specifically he 
claims that he was a Radar and Radio Forward Air Controller.  
This is a new contention and is inconsistent with his prior 
description of his duties.  It is also inconsistent with his 
duties as described in his military personnel records.  The 
veteran previously stated that he was an Administrative NCOIC 
while in Thailand, which is confirmed by his personnel 
records for that period of time.  His personnel records 
contain a job description that shows that his job was purely 
administrative and managerial, with not indication of direct 
contact with any radar or radio equipment.  

The veteran also stated that he was issued a dosimetry badge 
while in Thailand.  This statement is inconsistent with the 
evidence of record and earlier contentions by the veteran, 
where he indicated that he did not believe that the site he 
was stationed at was ever tested for radiation.  In addition, 
the RO requested DD Form 1141, which records a veteran's 
exposure to radiation, and received a negative response back, 
i.e., that no DD 1141 was on file.  

Finally, the RO requested radiation dose information from the 
Department of the Air Force, which responded in September 
2001 it had queried the U.S. Air Force Radiofrequency 
Radiation (RFR) Overexposure Repository for the veteran's 
name, social security number and service number and no 
information was found confirming any exposure by the veteran 
to RFR.  In addition, the response indicates that 
epidemiological studies have not provided clear evidence of 
detrimental effects in humans from chronic exposure to RFR, 
and epidemiological studies on RFR workers have not shown a 
significant increase in cataracts.  

As the Board previously observed in its earlier decision, 
there is no evidence establishing that the veteran was 
directly exposed to radiation, ionizing or other, that would 
have caused his cataracts.  There is no DD 1141 showing the 
veteran was exposed to any type of radiation, and the 
Department of the Air Force has no record of the veteran 
having been overexposed to radiofrequency radiation.  The 
veteran has presented no scientific evidence that proximal 
exposure to radar and radiofrequency radiation causes 
cataracts.  In contrast, the Department of the Air Force 
stated in its September 2001 letter that epidemiological 
studies on radiofrequency radiation workers have not show a 
significant increase in cataracts.    

The veteran's second claim of exposure is new.  He now claims 
that he was exposed to radiation when he spent time on the 
ground in "Eniwetok Japan" in February 1967 where he was 
attending training in missile launch exercises.  There is no 
evidence, however, to confirm that the veteran was ever in 
Eniwetok, and even if there was, the law does not provide a 
presumption of exposure for the time the veteran was there.  
The veteran's list of military assignments does not indicate 
that the veteran was ever assigned, even on temporary duty, 
to Eniwetok.  The personnel records also do not show that the 
veteran ever took such training as he stated.  In an August 
10, 1967 performance review, there is a notation that the 
veteran was selected to attend a Down-Range Orientation 
Missile Launch for two weeks in Hawaii and the South Pacific 
as recognition for a job well done.  This notation does not, 
however, indicate when, or if, the veteran ever took this 
trip, or, if he did, that he was actually on Eniwetok.  

Even if it was conceded that the veteran did go to Eniwetok, 
he went approximately eight years after any radiation-risk 
activities were conducted.  VA has recognized that radiation-
risk activities include onsite participation in a test 
involving the atmospheric detonation of a nuclear device at 
Eniwetok, but no later than April 30, 1959.  See 38 C.F.R. 
§ 3.309 (d)(3)(ii)(A) and (iii)(C).  In order for his claimed 
trip to Eniwetok to be a valid basis for exposure to 
radiation, the veteran would have to show that he was 
actually exposed to radiation while there, and he has not 
done this.  

The Board finds, based upon the evidence, that the veteran 
was not exposed to ionizing radiation, or any other 
radiation, during his military service.  Nor has he shown 
that his cataracts are otherwise related to his service.  
Service connection is, therefore, denied, and further inquiry 
is not required.  The Board acknowledges that there are two 
doctors opinions, one VA and one private, that support a 
relationship between the veteran's cataracts and his claimed 
in-service radiation exposure.  There is also a VA examiner's 
opinion that they are not related to radiation exposure in 
service.  The question of a nexus relationship with service, 
however, is irrelevant without an initial finding of exposure 
to radiation.  See 38 C.F.R. § 3.311(b).  

The Board acknowledges the veteran's sincere belief that his 
cataracts are due to radiation exposure while in service.  
The Board, however, must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  The Board finds no competent and persuasive 
evidence to support a finding that the veteran's cataracts 
were due to radiation exposure during the veteran's military 
service.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to service connection for his cataracts.


ORDER

New and material evidence having been obtained, the veteran's 
claim for service connection for bilateral cataracts due to 
radiation exposure is reopened.

Entitlement to service connection for bilateral cataracts due 
to radiation exposure is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


